PER CURIAM.
The summary final judgment for appel-lees, Dealers Insurance Company and Florida Managing General Agency, Inc., # 555, is reversed and the cause is remanded for further proceedings. The record reveals material facts in dispute concerning whether Kirkpatrick Insurance Agency was acting as the agent of appellant, Daniel P. Brown, or of appellees. FMGA was a designated agency for Dealers Insurance Company, and FMGA had a contractual relationship with Kirkpatrick Insurance Agency for the placing of insurance. It cannot be said as a matter of law that Kirkpatrick Insurance Agency was at all times acting as the agent for appellant, Daniel P. Brown, and was not acting within the real or apparent scope of authority from FMGA. See Gaskins v. General Insurance Company of Florida, 397 So.2d 729 (Fla. 1st DCA 1981); Russell v. Eckert, 195 So.2d 617 (Fla. 2d DCA 1967); Lumbermens Mutual Casualty Co. v. Savigliano, 422 So.2d 29 (Fla. 4th DCA 1982).
Similarly, we find material facts are in dispute concerning the alleged misrepresentations on the application for insurance that preclude the entry of summary judgment for the appellees because appellant and Kirkpatrick’s employees have given different versions of the facts. Beneby v. Midland National Life Insurance Co., 402 So.2d 1193 (Fla. 3d DCA 1981).
REVERSED AND REMANDED.
SMITH, C.J., and ZEHMER and BARFIELD, JJ., concur.